NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SANDRA VAZQUEZ-DELGADO,                         No.    14-72790

                Petitioner,                     Agency No. A099-634-082

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Sandra Vazquez-Delgado, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying cancellation of removal. We

dismiss the petition for review.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       We lack jurisdiction to review the agency’s denial of cancellation of removal

as a matter of discretion, where Vazquez-Delgado does not raise a colorable legal

or constitutional claim that would invoke our jurisdiction. See 8 U.S.C.

§ 1252(a)(2)(B), (D); Planes v. Holder, 652 F.3d 991, 999 (9th Cir. 2011)

(dismissing petition challenging discretionary denial of cancellation of removal for

failure to raise a colorable legal or constitutional challenge).

       Because the BIA conducted an independent review of the IJ’s findings, we

do not consider Vazquez-Delgado’s challenges to the IJ’s decision. See Romero-

Ruiz v. Mukasey, 538 F.3d 1057, 1061 (9th Cir. 2008) (“Where the BIA conducts

an independent review of the IJ’s findings, we review the BIA’s decision and not

that of the IJ.” (citation omitted)).

       We also do not consider contentions raised by Vazquez-Delgado for the first

time in her reply brief. See Ghahremani v. Gonzales, 498 F.3d 993, 997 n.3 (9th

Cir. 2007) (petitioner cannot raise new issues for the first time in a reply brief

(citation omitted)); Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (issues

not raised in opening brief are waived).

       Because the discretionary denial is dispositive, we do not address Vazquez-

Delgado’s contentions regarding the agency’s determination that she is statutorily

ineligible for cancellation of removal.

       PETITION FOR REVIEW DISMISSED.


                                           2                                    14-72790